ACCEPTED
                                                                                                                 01-14-00969-CV
                                                                                                        FIRST COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                            2/27/2015 8:41:54 AM
                                                                                                             CHRISTOPHER PRINE
                                                                                                                          CLERK



                      Flubbard Law Firm
                                    Âttomcys ancl Counsclors at I.aw                              FILED IN
                                      1075 I(irgrvoorl l)¡ivc, Sui(c 20i]                  1st COURT OF APPEALS
                                              I(ingrvoo<l,'l'cx¿rs TTililf)                    HOUSTON, TEXAS
                                            'l'clc¡rhonc::   (2{'t   l)   i}58-703,5
                                             Iìa<:si¡nilc: (28 I ) l'l5il-7(X)ti
                                                                                           2/27/2015 8:41:54 AM
                                 lìrnail:   ¡llrublxurl@¡ratli<:l<l rubl¡:u'<llan,.<:orn   CHRISTOPHER A. PRINE
                                                                                                   Clerk



                                             Febrnary 26,2015

Mr. Christopher A. Prine,
Clerk of tlie Court
Court of Appeals, First District of Texas
301 Fannin St.
Houston, Texas 77002-2006

Re:    Court of Appeals Number 0f-14-00969-CV 'I'rial Court Numbcr: 2012-5694l

Dear Mr. Prine:

       With reference to the Rcporter's Record, the Appellant has not lequestecl a Repor.tcr's
Record, because there is none. This is an appeal from a summary juclgmcnt and no testirnony was
taken.




cc:   T. H. Tinker
      Law Office of Todd FL Tinker, P.C,
      P. O. Box 802606
      Dallas, Texas 75380-2606
      Delivered Via E-Mail